Citation Nr: 1044765	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-07 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to 
include as secondary to in-service herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities, to include as secondary to diabetes 
mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from February 1969 to September 
1970.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case has been 
referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran served in Korea from July 1969 to September 1970 
during which he was exposed to herbicides.

3.  The Veteran has a current diagnosis of type II diabetes 
mellitus.

4.  The Veteran has been shown to have peripheral neuropathy that 
was caused or aggravated by his service-connected type II 
diabetes mellitus.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, type 
II diabetes mellitus is due to herbicide exposure in service. 38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  Resolving all reasonable doubt in favor of the Veteran, 
service connection is warranted for peripheral neuropathy of the 
lower extremities. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

As will be explained in further detail in the following decision, 
the Board is granting the Veteran's claim for service connection 
for diabetes mellitus and peripheral neuropathy.  Thus, the 
benefits sought on appeal are being granted in full.  
Accordingly, regardless of whether the notice and assistance 
requirements have been met in this case, no harm or prejudice to 
the Veteran has resulted. See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.

Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. § 
1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the requirements for establishing service 
connection on a direct basis, service connection for certain 
diseases, such as diabetes mellitus, may also be established on a 
presumptive basis by showing that the disease manifested itself 
to a degree of 10 percent or more within one year from the date 
of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied. 38 C.F.R. § 
3.309(e).  Section 3.307(d)(6) provides that the term "herbicide 
agent" means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 
3.307(d)(6) also provides that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(d)(6)(iii).  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations if 
the conditions of service involved duty or visitation in the 
Republic of Vietnam. Id.

The diseases presumed to be associated with herbicide exposure 
include:  chloracne or other acneform diseases consistent with 
chloracne, type 2 diabetes (also known as type II diabetes or 
adult-onset diabetes), Hodgkin's disease, ischemic heart disease 
(including, but not limited to, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina), all chronic B-cell leukemias (including, but not limited 
to, hairy-cell leukemia and chronic lymphocytic leukemia), 
multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves within 
two years of the date of onset. 38 C.F.R. § 3.309(e), Note 2.  
For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is 
generally considered an herbicide agent and will be so considered 
in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year after 
the last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 
(2002). Notwithstanding the foregoing, regulations also provide 
that service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in service. 
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  In other words, a presumption of service 
connection provided by law is not the sole method for showing 
causation in establishing a claim for service connection for 
disability due to herbicide exposure.  See Stefl v. Nicholson, 21 
Vet. App. 120 (2007) (holding that the availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that VA regulations require that a 
veteran have set foot within the land borders of Vietnam for 
presumptive service connection and that a veteran who never went 
ashore from the ship on which he served in the Vietnam coastal 
waters was not entitled to presumptive service connection.  The 
Federal Circuit has further held that VA's amendment to its 
Adjudication Procedure Manual excluding veterans who had not set 
foot in Vietnam was not invalid nor impermissibly retroactively 
applied.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub 
nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service- connected disease or 
injury. 38 C.F.R. § 3.310(a).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately aggravated by 
a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do not 
constitute sufficient evidence aggravation unless the underlying 
condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346- 
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability. 71 Fed. Reg. 52744- 
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.
I.  Diabetes Mellitus

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for type II diabetes 
mellitus.  The Veteran has been shown to have a current diagnosis 
of type II diabetes mellitus.  Indeed, a March 2006 VA examiner 
rendered such a diagnosis.  The Board notes that type II diabetes 
mellitus is one of the diseases deemed to be associated with 
herbicide exposure. See 38 C.F.R. § 3.309(e). 

The Veteran has contended that he developed diabetes mellitus as 
a result of his exposure to herbicides during his service in 
Korea.  Specifically, he asserted in a July 2006 statement that 
he had orders to go to Korea on June 14, 1969, and that he was in 
the country for three to four weeks before being assigned to the 
7th Infantry, 1st Battalion, 17th Infantry.  In his January 2007 
VA Form 9, the Veteran stated that he departed Fort Lewis, 
Washington, on July 12, 1969, and arrived at Camp Kaiser in Korea 
in the middle of July 1969 with the 7th Infantry.  He indicated 
that he had to take tasting for a military driver's license at 
Camp Casey, which was issued one week later on August 2, 1969.

The Veteran's representative also submitted an informal hearing 
presentation in October 2010 in which he noted that the Veteran 
was officially attached to a unit in Korea on August 2, 1969, and 
only missed the timeframe for the use of herbicides in the 
demilitarized zone (DMZ) in Korea by 48 hours.  He contended that 
it was not unreasonable to assume that the Veteran was in Korea 
prior to that date to handle administrative processes innate to 
unit assignment.  

The Board does note that the Department of Defense (DOD) has 
identified specific units that served in areas along the DMZ in 
Korea where herbicides were used between April 1968 and July 
1969.   Exposure to herbicides is conceded for veterans who 
allege service along the DMZ in Korea and were assigned to 
certain units between April 1968 and July 1969.  Those units 
include the 17th Infantry, 7th Division.  See VA Adjudication 
Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, paragraph p (hereinafter Manual or M 21-1MR). 

The RO requested the Veteran's service treatment records and 
personnel file showing his unit and dates of assignment, 
participation in combat operations, wounds in action, awards and 
decorations, and official travel outside of the United States.  
Such records were obtained and associated with the claims file.  
The Veteran's service personnel records show that he was in route 
to Korea on June 14, 1969, and that he was assigned to the 17th 
Infantry, 7th Infantry Division on August 2, 1969.  His foreign 
service was listed as Korea from July 16, 1969, to September 7, 
1970.  It is unclear as to whether he was in an area of Korea 
where herbicides were used during the month of July 1969.

Nevertheless, the Veteran's service treatment records indicate 
that he sought treatment for an unrelated disorder at Kaiser Post 
Dispensary in Korea on July 13, 1969.  This is the same 
dispensary where he later sought treatment on August 3, 1969, 
while serving with the 17th Infantry, 7th Infantry Division.  
Thus, his allegations are supported by the contemporaneous 
evidence of record, and there is no reason to doubt the 
credibility of his statements.  As such, there is a reasonable 
doubt as to whether the Veteran served in the same area as the 
17th Infantry, 7th Infantry Division for which exposure to 
herbicides has been conceded.  

To the extent that there is any reasonable doubt, that doubt will 
be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  Accordingly, the Board concludes that service 
connection for type II diabetes mellitus is warranted.

II.  Peripheral Neuropathy of the Lower Extremities

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for peripheral 
neuropathy of his lower extremities.  He has contended that the 
disorder is secondary to diabetes mellitus.  In the decision 
above, the Board has determined that service connection is 
warranted for type II diabetes mellitus.  In addition, a March 
2006 VA examiner diagnosed the Veteran with moderate bilateral 
lower extremity peripheral neuropathy per EMG with nerve 
conduction velocities.  Significantly, the examiner opined that 
the disorder was at least as likely as not secondary to diabetes 
because approximately five to ten percent of patients develop 
neuropathic symptoms within a year of diagnosis.  

Of further importance to the Board in this matter is the fact 
that there is no medical evidence refuting the March 2006 VA 
examiner's opinion.  The United States Court of Appeals for 
Veterans Claims (Court) has cautioned against seeking an 
additional medical opinion where favorable evidence in the record 
is unrefuted.  The Court specifically indicated that it would not 
be permissible to undertake further development if the purpose 
was to obtain evidence against an appellant's claim.  See Mariano 
v. Principi, 17 Vet. App. 305, 312 (2003).  Accordingly, the 
Board concludes that service connection for peripheral neuropathy 
of the lower extremities is warranted.


ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for type II diabetes mellitus is 
granted.

Subject to the provisions governing the award of monetary 
benefits, service connection for peripheral neuropathy of the 
lower extremities is granted.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


